Allowed claims on PTO-37 form
It came to the Examiner’s attention that original claim 3 was cancelled by the Examiner’s amendment of 3/16/2022.  However, it was listed as an allowed claim on the PTO-37 form.  The corrected allowed claims would be claims 1, 2, and 4-14.  Accordingly, the corrected Notice of Allowability is deemed necessary to correct that error with exclusion of claim 3 from the list of allowed claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/Hai Vo/
Primary Examiner
Art Unit 1788